Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on March 24, 2022 in response to the Office Action of November 24, 2021 is acknowledged and has been entered. Claims 1-20 have been amended. Claims 1-20 are pending and under examination in this Office Action.
Response to Amendment
Applicant's arguments with respect to claims 1 - 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection sections for details.
Claim Objections
Claims 1, 11, 15 and 17 are objected to because of the following informalities:  
Claim 1 recites the limitation “the resource” in line 23. It is not clear to the examiner whether or not “the resource” refers to the limitation “a first resource” recited in line 2 of claim 1. For examination purpose, “the resource” will read as “the first resource.”
In claim 11, line 34, “the first domain object handler s” will read as “the first domain object handlers.”
In claim 15, line 3, “a second fallback fallback command” will read as “a second fallback command.”
In claim 17, line 11, “through from the first domain object handler” will read as “from the first domain object handler.”
	Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the second domain object” in line 8. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the second domain object” will read as “a second domain object.”
Claim 15 recites the limitation “the domain object handler” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose and considering the context of the claim, “the domain object handler” will read as “the second domain object handler.”
Claim 17 recites the limitation “the second domain object” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, “the second domain object” will read as “a second domain object.”
The dependent claims of the above rejected claims are rejected due to their dependencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. US 2018/0202675 A1), herein referred to as Park, in view of Stamatakis et al. (U.S. Patent No. US 10,178,638 B1), herein referred to as Stamatakis.
In regard to claim 1, Park teaches a method, performed by a computer device (e.g. a BMS controller – para. [0032]), the method (“… A BMS controller can be used to receive a processing request and distribute the processing request among various other controllers in a building …” – para. [0032]) comprising: 
	identifying, by the computer device, a first resource (e.g. a device controller A – para. [0055] and as exemplified in FIG. 3), wherein the first resource enables access to a first domain object handler (e.g. the controlling logic of the device controller – para. [0055]) that corresponds to a logical entity that controls a second resource (e.g. a HVAC device such as a sensor or an actuator, etc. of entity A or entity B; FIG. 3; “… Referring now to device controller A 212, device controller A 212 may be configured to manage network 302. Device controller A 212 can be configured to generate commands for sensor A 308 and actuator A 310. In some embodiments, the commands are a command to collect data, a command to tum on or off, a command to open or close a valve, a command to run a fan at a certain speed, and/or any other command …” – para. [0055]); 
	identifying, by the computer device, a first domain object (e.g. a device controller object in the BMS database – para. [0064]) for the first resource in a domain object database (e.g. a BMS database – para. [0048], [0064]), wherein the first domain object maps the first resource to the first domain object handler for the computer device (e.g. identifying a device controller object in the BMS database corresponding to the device controller with a controlling logic; FIG. 2; FIG. 3; “… BMS database 204, database A 214, and database B 218 are key-value databases. In this regard, the databases may store a hash or dictionary … the hash or dictionary may store a collection of objects or records that in turn store multiple fields, each field containing data …” – para. [0048]; “… database handler 324 can be configured to query BMS database 204 for a database name 330 and a controller name 332 associated with a data source identifier it receives via the index request …” – para. [0064]); 
	identifying, by the computer device, a first interface for the first resource (e.g. a network interface 318 for the device controller A – para. [0064]), wherein the first interface specifies one or more first commands (e.g. the processing sub-request – para. [0064]) associated with the first resource (e.g. the device controller A receiving processing sub-requests through the network interface 318 – para. [0064]), wherein the first interface is configured to receive the one or more first commands from a client (e.g. a user device – para. [0059]), wherein the first domain object handler provides a service including the first resource to the client and wherein the client controls the first resource (e.g. the user device coupled with BMS controller sending processing sub-request to the device controllers and the device controllers fulfilling the processing sub-request; FIG. 2; FIG. 3; “… User device 210 can be configured to send a processing request to BMS controller 202 … user device 210 can be communicably coupled to BMS controller 202 …” – para. [0050]; “… Both device controller A 212 and device controller B 216 can receive a processing sub-request from BMS controller 202 …” – para. [0051]; “… In FIG. 3, network interface is shown to communicate with user device 210. Network interface 318 may receive a processing request from 210 …” – para. [0059]; “… Request distributor 322 can be configured to send the processing sub-requests to network interface 318 for delivery to device controller A 212 and/or device controller B 216 via network 208 …” – para. [0064]); … 
	receiving, from the client through the first interface, the one or more first commands associated with the first resource (FIG. 3; “… In FIG. 3, network interface is shown to communicate with user device 210. Network interface 318 may receive a processing request from 210 …” – para. [0059]; “… Request distributor 322 can be configured to send the processing sub-requests to network interface 318 for delivery to device controller A 212 and/or device controller B 216 via network 208 …” – para. [0064]);

	 Attorney Docket No. 0090-0029 (P190055US1)processing, by the first domain object handler of the computer device, the one or more first commands received through the first interface for the first resource (e.g. the device controller processing the sub-request received through the network interface 318 – para. [0064] and [0079]), wherein the processing of the one or more first commands, while the first domain object handler is in communication with the client, causes the first domain object handler to send one or more second commands (e.g. control signals for entity A or entity B – para. [0072]) through a second interface (e.g. a device controller network interface 406 – para. [0070]) associated with the second resource, wherein a second domain object handler provides a service including the second resource to the first domain object handler and the first domain object handler controls the second resource (e.g. the device controller processing the sub-request and generating control signals for the HVAC entity A or entity B; FIG. 3; FIG. 4; “… Request distributor 322 can be configured to send the processing sub-requests to network interface 318 for delivery to device controller A 212 and/or device controller B 216 via network 208 …” – para. [0064]; “… Device controller network interface 406 can be configure d to control, generate, and/or otherwise maintain network 302 …” – para. [0070]; “… device controller network interface 406 can be configured to send control signals to entity A 306 via network 302. Device controller network interface 406 can be configured to receive the control signals from network controller 414. The control signals may be signals which command sensor A 308 and/or actuator A 310 to operate in a certain way and/or collect data …” – para. [0072]; “… Control generator 418 may use any of a variety of control algorithms (e.g., state-based algorithms, extremum-seeking control algorithms, PID control algorithms, model predictive control algorithms, feedback control algorithms, etc.) to determine appropriate control actions for entity A 306 as a function of temperature and/or humidity …” – para. [0079]); and …
	Park does not explicitly teach, but Stamatakis teaches receiving, by the computer device, a first fallback command (e.g. a default control schedule – col. 11, ll. 29-45, col. 14, ll. 20-34) associated with the first interface (e.g. the communication interface between the host server device and the network node as exemplified in FIG. 9 and FIG. 11) for the first resource (e.g. the network node 910 in FIG. 9 or 1100B in FIG. 11), wherein the first domain object handler (e.g. the network node controller 1120 in FIG. 11) is configured to execute the first fallback command when determined that the first domain object handler is no longer in communication with the client (e.g. the host server device - col. 11, ll. 29-45, col. 14, ll. 20-34) through the first interface (FIG. 9; FIG. 11; “… This default control schedule can be implemented by network node 910 whether or not network node 910 is in communication with the host system. In other words, even if network node 910 is isolated from the host system due to a network connection failure between the gateway and the host system, network node 910 can continue to transmit control commands to the actuator in accordance with stored control schedule 912 …” – col 11, ll. 29-45; “… As illustrated in FIG. 11, host system includes server device 1100A, which includes controller 1110. Controller 1110 can be configured to execute control application tool 1112 … network node 1100B includes controller 1120 configured to execute actuator control tool 1122 … Control application tool 1112 can include a control schedule section … Control schedule section can be configured to generate a control schedule for storage at network node 1100B. In one embodiment, control schedule section can present a user interface (e.g., web interface) that enables a configuring user to specify a default control schedule …” – col. 14, ll. 1-34); 
	storing, by the computer device, the first fallback command (e.g. the default control schedule for the network node 1100B - col. 14, ll. 20-34) in the first domain object for the first resource associated with the first interface (FIG. 9; FIG. 11; “… Control application tool 1112 can include a control schedule section … Control schedule section can be configured to generate a control schedule for storage at network node 1100B. In one embodiment, control schedule section can present a user interface (e.g., web interface) that enables a configuring user to specify a default control schedule …” – col. 14, ll. 20-34); …
	executing, by the first domain object handler of the computer device, the first fallback command when determined that the first domain object handler is no longer in communication with the client through the first interface, wherein the first fallback command, when executed, causes the first domain object handler to send the one or more second commands (e.g. the control commands to the actuator - col 11, ll. 29-45) to the second resource (e.g. the actuator as exemplified in FIG. 9) through the second interface (e.g. the communication interface between the network node 910 and the actuator 920 as exemplified in FIG. 9) while the first domain object handler is no longer in communication with the client through the first interface (FIG. 9; FIG. 11; “… This default control schedule can be implemented by network node 910 whether or not network node 910 is in communication with the host system. In other words, even if network node 910 is isolated from the host system due to a network connection failure between the gateway and the host system, network node 910 can continue to transmit control commands to the actuator in accordance with stored control schedule 912 …” – col 11, ll. 29-45; “… As illustrated in FIG. 11, host system includes server device 1100A, which includes controller 1110. Controller 1110 can be configured to execute control application tool 1112 … network node 1100B includes controller 1120 configured to execute actuator control tool 1122 … Control application tool 1112 can include a control schedule section … Control schedule section can be configured to generate a control schedule for storage at network node 1100B. In one embodiment, control schedule section can present a user interface (e.g., web interface) that enables a configuring user to specify a default control schedule …” – col. 14, ll. 1-34).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis in order to incorporate a method to configure the network nodes to execute the default control schedule to maintain the network operation in a limited way when the network nodes fail to communicate with a host server device as disclosed by Stamatakis. One of ordinary skilled in the art would have been motivated because the arts from Park and Stamatakis disclose the features of resources management by a control system. Such incorporation would ensure that “the control operation of actuator 920 would not be compromised should network communication disruptions occur” (Stamatakis, col 11, ll. 29-45).
In regard to claim 2, Park does not explicitly teach, but Stamatakis teaches performed by the computer device, further comprising: determining that the first domain object handler is no longer in communication with the client through the first interface (e.g. determining that the network node is not in communication with the host server device; FIG. 9; FIG. 11; “… even if network node 910 is isolated from the host system due to a network connection failure between the gateway and the host system, network node 910 can continue to transmit control commands to the actuator in accordance with stored control schedule 912 …” – col 11, ll. 29-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis in order to incorporate a method to configure the network nodes to execute the default control schedule to maintain the network operation in a limited way when the network nodes fail to communicate with a host server device as disclosed by Stamatakis. One of ordinary skilled in the art would have been motivated because the arts from Park and Stamatakis disclose the features of resources management by a control system. Such incorporation would ensure that “the control operation of actuator 920 would not be compromised should network communication disruptions occur” (Stamatakis, col 11, ll. 29-45).
In regard to claim 3, Park does not explicitly teach, but Stamatakis teaches performed by the computer device, wherein determining that the first domain object handler is no longer in communication with the client through the first interface includes determining that a process  Attorney Docket No. 0090-0029 (P190055US1) associated with the client or associated with the first domain object handler is not running (e.g. e.g. the network connection failure caused by the communication process between the host system and the network node device being not functional; FIG. 3; FIG. 9; “… The delivery of one or more control action messages by host system 320 to gateway 311 is illustrated as process element ‘7’ in FIG. 3. Where the control action message relates to an operation of actuator supported by bridge unit A, which is supported by node device 312-1, gateway 311 can deliver a packet containing actuator control information to node device 312-1 via the wireless network …” – col. 8, ll. 4-23; “… even if network node 910 is isolated from the host system due to a network connection failure between the gateway and the host system, network node 910 can continue to transmit control commands to the actuator in accordance with stored control schedule 912 …” – col 11, ll. 29-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis in order to incorporate a method to configure the network nodes to execute the default control schedule to maintain the network operation in a limited way when the network nodes fail to communicate with a host server device as disclosed by Stamatakis. One of ordinary skilled in the art would have been motivated because the arts from Park and Stamatakis disclose the features of resources management by a control system. Such incorporation would ensure that “the control operation of actuator 920 would not be compromised should network communication disruptions occur” (Stamatakis, col 11, ll. 29-45).
In regard to claim 11, Park teaches Park teaches a device (e.g. a BMS controller – para. [0032]) comprising: a memory to store instructions; and a processor configured to execute the instructions (“… A BMS controller can be used to receive a processing request and distribute the processing request among various other controllers in a building …” – para. [0032]; “… BMS controller 202 can be a computer system (e.g., one or more processors coupled to one or more memory devices) …” – para. [0042]) to:
	identify a first resource (e.g. a device controller A – para. [0055] and as exemplified in FIG. 3), wherein the first resource enables access to a first domain object handler (e.g. the controlling logic of the device controller – para. [0055]) that corresponds to a logical entity that controls a second resource (e.g. a HVAC device such as a sensor or an actuator, etc. of entity A or entity B; FIG. 3; “… Referring now to device controller A 212, device controller A 212 may be configured to manage network 302. Device controller A 212 can be configured to generate commands for sensor A 308 and actuator A 310. In some embodiments, the commands are a command to collect data, a command to tum on or off, a command to open or close a valve, a command to run a fan at a certain speed, and/or any other command …” – para. [0055]); 
	identify a first domain object (e.g. a device controller object in the BMS database – para. [0064]) for the first resource in a domain object database (e.g. a BMS database – para. [0048], [0064]), wherein the first domain object maps the first resource to the first domain object handler for the device (e.g. identifying a device controller object in the BMS database corresponding to the device controller with a controlling logic; FIG. 2; FIG. 3; “… BMS database 204, database A 214, and database B 218 are key-value databases. In this regard, the databases may store a hash or dictionary … the hash or dictionary may store a collection of objects or records that in turn store multiple fields, each field containing data …” – para. [0048]; “… database handler 324 can be configured to query BMS database 204 for a database name 330 and a controller name 332 associated with a data source identifier it receives via the index request …” – para. [0064]); 
	identify a first interface for the first resource (e.g. a network interface 318 for the device controller A – para. [0064]), wherein the first interface specifies one or more first commands (e.g. the processing sub-request – para. [0064]) associated with the first resource (e.g. the device controller A receiving processing sub-requests through the network interface 318 – para. [0064]), wherein the first interface is configured to receive the one or more first commands from a client (e.g. a user device – para. [0059]), wherein the first domain object handler provides a service including the first resource to the client and wherein the client controls the first resource (e.g. the user device coupled with BMS controller sending processing sub-request to the device controllers and the device controllers fulfilling the processing sub-request; FIG. 2; FIG. 3; “… User device 210 can be configured to send a processing request to BMS controller 202 … user device 210 can be communicably coupled to BMS controller 202 …” – para. [0050]; “… Both device controller A 212 and device controller B 216 can receive a processing sub-request from BMS controller 202 …” – para. [0051]; “… In FIG. 3, network interface is shown to communicate with user device 210. Network interface 318 may receive a processing request from 210 …” – para. [0059]; “… Request distributor 322 can be configured to send the processing sub-requests to network interface 318 for delivery to device controller A 212 and/or device controller B 216 via network 208 …” – para. [0064]); … 
	receive, through the first interface, the one or more first commands associated with the first resource (FIG. 3; “… In FIG. 3, network interface is shown to communicate with user device 210. Network interface 318 may receive a processing request from 210 …” – para. [0059]; “… Request distributor 322 can be configured to send the processing sub-requests to network interface 318 for delivery to device controller A 212 and/or device controller B 216 via network 208 …” – para. [0064]);

	 Attorney Docket No. 0090-0029 (P190055US1)process, by the first domain object handler, the one or more first commands received through the first interface for the first resource (e.g. the device controller processing the sub-request received through the network interface 318 – para. [0064] and [0079]), wherein the processing of the one or more first commands, while the first domain object handler is in communication with the client, causes the first domain object handler to send one or more second commands (e.g. control signals for entity A or entity B – para. [0072]) through a second interface (e.g. a device controller network interface 406 – para. [0070]) associated with the second resource, wherein a second domain object handler provides a service including the second resource to the first domain object handler and the first domain object handler controls the second resource (e.g. the device controller processing the sub-request and generating control signals for the HVAC entity A or entity B; FIG. 3; FIG. 4; “… Request distributor 322 can be configured to send the processing sub-requests to network interface 318 for delivery to device controller A 212 and/or device controller B 216 via network 208 …” – para. [0064]; “… Device controller network interface 406 can be configure d to control, generate, and/or otherwise maintain network 302 …” – para. [0070]; “… device controller network interface 406 can be configured to send control signals to entity A 306 via network 302. Device controller network interface 406 can be configured to receive the control signals from network controller 414. The control signals may be signals which command sensor A 308 and/or actuator A 310 to operate in a certain way and/or collect data …” – para. [0072]; “… Control generator 418 may use any of a variety of control algorithms (e.g., state-based algorithms, extremum-seeking control algorithms, PID control algorithms, model predictive control algorithms, feedback control algorithms, etc.) to determine appropriate control actions for entity A 306 as a function of temperature and/or humidity …” – para. [0079]); and …
	Park does not explicitly teach, but Stamatakis teaches receive a first fallback command (e.g. a default control schedule – col. 11, ll. 29-45, col. 14, ll. 20-34) associated with the first interface (e.g. the communication interface between the host server device and the network node as exemplified in FIG. 9 and FIG. 11) for the first resource (e.g. the network node 910 in FIG. 9 or 1100B in FIG. 11), wherein the first domain object handler (e.g. the network node controller 1120 in FIG. 11) is configured to execute the first fallback command when determined that the first domain object handler is no longer in communication with the client (e.g. the host server device - col. 11, ll. 29-45, col. 14, ll. 20-34) through the first interface (FIG. 9; FIG. 11; “… This default control schedule can be implemented by network node 910 whether or not network node 910 is in communication with the host system. In other words, even if network node 910 is isolated from the host system due to a network connection failure between the gateway and the host system, network node 910 can continue to transmit control commands to the actuator in accordance with stored control schedule 912 …” – col 11, ll. 29-45; “… As illustrated in FIG. 11, host system includes server device 1100A, which includes controller 1110. Controller 1110 can be configured to execute control application tool 1112 … network node 1100B includes controller 1120 configured to execute actuator control tool 1122 … Control application tool 1112 can include a control schedule section … Control schedule section can be configured to generate a control schedule for storage at network node 1100B. In one embodiment, control schedule section can present a user interface (e.g., web interface) that enables a configuring user to specify a default control schedule …” – col. 14, ll. 1-34); 
	store the first fallback command (e.g. the default control schedule for the network node 1100B - col. 14, ll. 20-34) in the first domain object for the first resource associated with the first interface (FIG. 9; FIG. 11; “… Control application tool 1112 can include a control schedule section … Control schedule section can be configured to generate a control schedule for storage at network node 1100B. In one embodiment, control schedule section can present a user interface (e.g., web interface) that enables a configuring user to specify a default control schedule …” – col. 14, ll. 20-34); …
	execute, by the first domain object handler, the first fallback command when determined that the first domain object handler is no longer in communication with the client through the first interface, wherein the first fallback command, when executed, causes the first domain object handler to send the one or more second commands (e.g. the control commands to the actuator - col 11, ll. 29-45) to the second resource (e.g. the actuator as exemplified in FIG. 9) through the second interface (e.g. the communication interface between the network node 910 and the actuator 920 as exemplified in FIG. 9) while the first domain object handler is no longer in communication with the client through the first interface (FIG. 9; FIG. 11; “… This default control schedule can be implemented by network node 910 whether or not network node 910 is in communication with the host system. In other words, even if network node 910 is isolated from the host system due to a network connection failure between the gateway and the host system, network node 910 can continue to transmit control commands to the actuator in accordance with stored control schedule 912 …” – col 11, ll. 29-45; “… As illustrated in FIG. 11, host system includes server device 1100A, which includes controller 1110. Controller 1110 can be configured to execute control application tool 1112 … network node 1100B includes controller 1120 configured to execute actuator control tool 1122 … Control application tool 1112 can include a control schedule section … Control schedule section can be configured to generate a control schedule for storage at network node 1100B. In one embodiment, control schedule section can present a user interface (e.g., web interface) that enables a configuring user to specify a default control schedule …” – col. 14, ll. 1-34).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis in order to incorporate a method to configure the network nodes to execute the default control schedule to maintain the network operation in a limited way when the network nodes fail to communicate with a host server device as disclosed by Stamatakis. One of ordinary skilled in the art would have been motivated because the arts from Park and Stamatakis disclose the features of resources management by a control system. Such incorporation would ensure that “the control operation of actuator 920 would not be compromised should network communication disruptions occur” (Stamatakis, col 11, ll. 29-45).
In regard to claim 12, Park does not explicitly teach, but Stamatakis teaches wherein the processor is configured to: determine that the first domain object handler is no longer in communication with the client through the first interface (e.g. determining that the network node is not in communication with the host server device; FIG. 9; FIG. 11; “… even if network node 910 is isolated from the host system due to a network connection failure between the gateway and the host system, network node 910 can continue to transmit control commands to the actuator in accordance with stored control schedule 912 …” – col 11, ll. 29-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis in order to incorporate a method to configure the network nodes to execute the default control schedule to maintain the network operation in a limited way when the network nodes fail to communicate with a host server device as disclosed by Stamatakis. One of ordinary skilled in the art would have been motivated because the arts from Park and Stamatakis disclose the features of resources management by a control system. Such incorporation would ensure that “the control operation of actuator 920 would not be compromised should network communication disruptions occur” (Stamatakis, col 11, ll. 29-45).
In regard to claim 13, Park does not explicitly teach, but Stamatakis teaches wherein when the processor determines that the first domain object handler is no longer in communication with the client through the first interface, the processor is configured to determine that a process  Attorney Docket No. 0090-0029 (P190055US1) associated with the client or associated with the first domain object handler is not running (e.g. e.g. the network connection failure caused by the communication process between the host system and the network node device being not functional; FIG. 3; FIG. 9; “… The delivery of one or more control action messages by host system 320 to gateway 311 is illustrated as process element ‘7’ in FIG. 3. Where the control action message relates to an operation of actuator supported by bridge unit A, which is supported by node device 312-1, gateway 311 can deliver a packet containing actuator control information to node device 312-1 via the wireless network …” – col. 8, ll. 4-23; “… even if network node 910 is isolated from the host system due to a network connection failure between the gateway and the host system, network node 910 can continue to transmit control commands to the actuator in accordance with stored control schedule 912 …” – col 11, ll. 29-45).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis in order to incorporate a method to configure the network nodes to execute the default control schedule to maintain the network operation in a limited way when the network nodes fail to communicate with a host server device as disclosed by Stamatakis. One of ordinary skilled in the art would have been motivated because the arts from Park and Stamatakis disclose the features of resources management by a control system. Such incorporation would ensure that “the control operation of actuator 920 would not be compromised should network communication disruptions occur” (Stamatakis, col 11, ll. 29-45).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. US 2018/0202675 A1), herein referred to as Park, in view of Stamatakis et al. (U.S. Patent No. US 10,178,638 B1), herein referred to as Stamatakis, and in further view of Raghav et al. (U.S. Pub. No. US 2019/0042508 A1), herein referred to as Raghav.
In regard to claim 4, Park in view of Stamatakis do not explicitly teach, but Raghav teaches performed by the computer device, wherein the process associated with the client (e.g. the controller hub 115 as exemplified in FIG. 1) and the process associated with the first domain object handler (e.g. the operating logic of the switch/bridge 120 as exemplified in FIG. 1) are in a same device (e.g. the controller hub being coupled with the switch/bridge in the same device; FIG. 1; “… controller hub 115 is a root hub, root complex, or root controller in a Peripheral Component Interconnect Express (PCIe or PCIE) interconnection hierarchy …” – para. [0024]; “… controller hub 115 is coupled to switch/bridge 120 through serial link 119. Input/output modules 117 and 121, which may also be referred to as interfaces/ports 117 and 121, include/implement a layered protocol stack to provide communication between controller hub 115 and switch 120 …” – para. [0025]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis and further in view of Raghav in order to incorporate a method to configure the peripheral component interconnection hierarchy as disclosed by Raghav. One of ordinary skilled in the art would have been motivated because the arts from Park, Stamatakis and Raghav disclose the features of resources management by a control system. Such incorporation would enable components and devices “to inter-operate in an open architecture” (Raghav, para. [0021]).
In regard to claim 14, Park in view of Stamatakis do not explicitly teach, but Raghav teaches wherein the process associated with the client (e.g. the controller hub 115 as exemplified in FIG. 1) and the process associated with the first domain object handler (e.g. the operating logic of the switch/bridge 120 as exemplified in FIG. 1) are in a same device (e.g. the controller hub being coupled with the switch/bridge in the same device; FIG. 1; “… controller hub 115 is a root hub, root complex, or root controller in a Peripheral Component Interconnect Express (PCIe or PCIE) interconnection hierarchy …” – para. [0024]; “… controller hub 115 is coupled to switch/bridge 120 through serial link 119. Input/output modules 117 and 121, which may also be referred to as interfaces/ports 117 and 121, include/implement a layered protocol stack to provide communication between controller hub 115 and switch 120 …” – para. [0025]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis and further in view of Raghav in order to incorporate a method to configure the peripheral component interconnection hierarchy as disclosed by Raghav. One of ordinary skilled in the art would have been motivated because the arts from Park, Stamatakis and Raghav disclose the features of resources management by a control system. Such incorporation would enable components and devices “to inter-operate in an open architecture” (Raghav, para. [0021]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Pub. No. US 2018/0202675 A1), herein referred to as Park, in view of Stamatakis et al. (U.S. Patent No. US 10,178,638 B1), herein referred to as Stamatakis, in view of Raghav et al. (U.S. Pub. No. US 2019/0042508 A1), herein referred to as Raghav, and in further view of Zhao et al. (U.S. Pub. No. US 2018/0302861 A1), herein referred to as Zhao.
In regard to claim 9, Park in view of Stamatakis do not explicitly teach, but Raghav teaches performed by the computer device, wherein the first domain object handler (e.g. the operating logic of the switch/bridge 120 as exemplified in FIG. 1) and the second domain object handler (e.g. the operating logic of the I/O device 126 as exemplified in FIG. 1) are located within a housing of a same device (e.g. the I/O device being coupled with the switch/bridge in the same device; FIG. 1; “… Switch/bridge 120 routes packets/messages from device 126 upstream, i.e. up a hierarchy towards a root complex, to controller hub 115 and downstream, i.e. down a hierarchy away from a root controller, from processors 105 or system memory 110 to device 126. Switch 120, in one embodiment, is referred to as a logical assembly of multiple virtual PCI-to-PCI bridge devices. Device 126 includes any internal or external device or component to be coupled to an electronic system, such as an I/O device, a Network Interface Controller (NIC), an add-in card …” – para. [0025]); and …
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis and further in view of Raghav in order to incorporate a method to configure the peripheral component interconnection hierarchy as disclosed by Raghav. One of ordinary skilled in the art would have been motivated because the arts from Park, Stamatakis and Raghav disclose the features of resources management by a control system. Such incorporation would enable components and devices “to inter-operate in an open architecture” (Raghav, para. [0021]).
	Park in view of Stamatakis and further in view of Raghav do not explicitly teach, but Zhao teaches wherein determining that the first domain object handler is no longer in communication with the client (e.g. the application server – para. [0194]) through the first interface includes determining that a heartbeat message has not been received by the first domain object handler (e.g. the application program associated with the terminal – para. [0194]) within a specified period of time (“… To keep a terminal and a corresponding server to which an application program belongs online, the application program needs to send a heartbeat to the application server at a specific interval, and after receiving the heartbeat, the application server returns a heartbeat response to the application program …” – para. [0194]; “… If the application program does not receive, within a specified period of time, the heartbeat response returned by the application server, the application program considers that a network link is disconnected or an error occurs in the application server …” – para. [0195]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Park in view of Stamatakis in view of Raghav and further in view of Zhao in order to incorporate a method to determine the communication link failure using a heartbeat message between a client and a server as disclosed by Zhao. One of ordinary skilled in the art would have been motivated because the arts from Park, Stamatakis, Raghav and Zhao disclose the features of resources management by a control system. Such incorporation would enable to check the network connection status (Zhao, para. [0195]).
Allowable Subject Matter
Claims 7, 8, 10 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-8, 10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 5 and 15, the prior art of records fails to teach carrying out a semantic interpretation of the first fallback command to generate a second fallback command and the second domain object handler being configured to execute the second fallback command when determined that the second domain object handler is no longer in communication with the first domain object handler through the second interface.
Dependent claims 6-8, 10 and 16 are allowed at least by virtue of their respective dependency upon an allowable claim.
In regard to claim 17, the prior art of records fails to teach identifying the second domain object handler associated with the second resource that controls another resource, identifying the second domain object for the second resource in the domain object database, and identifying the second interface for the second resource to receive the one or more second commands from the first domain object handler. 
 Dependent claims 18-20 are allowed at least by virtue of their respective dependency upon an allowable claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448